      Case: 3:19-cv-00560-wmc Document #: 18 Filed: 04/29/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT GODFREY,

                    Plaintiff,
      v.
                                                         Case No. 19-cv-560-wmc
ANDREW M. SAUL,
Commissioner of Social Security,

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul, Commissioner of Social Security against plaintiff Robert

Godfrey affirming the Commissioner’s decision and dismissing this case.




       s/ K. Frederickson, Deputy Clerk                              4/29/2020
        Peter Oppeneer, Clerk of Court                                  Date
